                                                                                               Page 8 of 16
                       Case 3:20-cv-05792-BHS-JRC Document 1-1 Filed 08/07/20 Page 1 of 3




           3-23-2020                           L14871910001                 6020200323030186



https://www.sedgwicksir.com/EditorHTML5/printModule.html                                          5/5/2020
                                                                                               Page 9 of 16
                       Case 3:20-cv-05792-BHS-JRC Document 1-1 Filed 08/07/20 Page 2 of 3




           3-23-2020                           L14871910001                 6020200323030186



https://www.sedgwicksir.com/EditorHTML5/printModule.html                                          5/5/2020
                                                                                               Page 10 of 16
                       Case 3:20-cv-05792-BHS-JRC Document 1-1 Filed 08/07/20 Page 3 of 3




           3-23-2020                           L14871910001                 6020200323030186



https://www.sedgwicksir.com/EditorHTML5/printModule.html                                           5/5/2020
